The Supreme Court affirmed the decree of the Orphans’ Court on June 9, 1884, in the following opinion,
Per Curiam:
It must be conceded that the petition for the citation is *222defective, and the Court might well have refused the citation by reason thereof. The evidence afterwards taken and the facts found were sufficient to cure the defects. The Court .could permit the petition to be amended, or treat it as amended. The facts proved showed the Court had jurisdiction. The petitioners were in fact creditors, and entitled to share in the fund. The Court allowed such sum only as was for services rendered to the administrator for the benefit of the estate, and in the collection of the fund being distributed.
Decree affirmed and appeal dismissed at the costs of the appellants.